Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 9, 2019

                                    No. 04-19-00757-CV

               FEDEX CORPORATION and FedEx Corporate Services, Inc.,
                               Appellants

                                              v.

    Michelle CONTRERAS, Individually and as Representative of the Estate of Christopher
 Talamantez, II, Deceased, Krystal Saldana a/n/f of C.M.T II and J.T., Minors, Victoria Campos
  a/n/f of D.C., a Minor, and Christopher Talamantez, Sr., Aurelio Fernando Perez, Individually
   and as Representative of the Estate of Christian Adam Vasquez, Deceased, Alexis Sanchez,
Individually and as Representative of the Estate of Christian Vasquez, Deceased, Alexis Sanchez
                              a/n/f of Christian Vasquez, Jr., a Minor,
                                              Appellees

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI22752
                       Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER

       FedEx Corporation and FedEx Corporate Services, Inc. are the only appellants in this
appeal. On October 30, 2019, the monitoring panel granted appellants’ emergency motion and
stayed all discovery directed at appellants.

        On December 5, 2019, appellees filed a motion to clarify the order granting the stay.
Appellees request that the entire monitoring panel review the motion and modify or withdraw the
order granting the stay. Appellees represent that defendants in the court below that are not
appellants in this appeal, namely FedEx Freight, Inc. and Francisco Gutierrez, have refused to
participate in discovery based on our October 30, 2019 order. Appellees request clarification
that our order applies only to appellants.

       We DENY appellees’ motion for clarification. All three justices comprising the
monitoring panel have considered both appellees’ motion to clarify and, previously, appellants’
motion for temporary relief. Our October 30, 2019 order clearly stays discovery only as to
appellants, FedEx Corporation and FedEx Corporate Services, Inc.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court